Title: To Thomas Jefferson from Robert Smith, 9 December 1808
From: Smith, Robert
To: Jefferson, Thomas


                  
                     Sir,
                     Dec. 9. 1808—
                  
                  If any papers had been sent to me in Neale’s case, they, according to the established forms of the Dept., must have been transmitted to Col Wharton.—To him I have made the necessary application. The result, when received, will be communicated to you without delay. With great Respect
                  
                     Rt Smith
                     
                  
               